FILED
                            NOT FOR PUBLICATION                             OCT 05 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



KAILASH CHANDRA CHAUDHARY,                       No. 10-17236
Ph. D.,
                                                 D.C. No. 5:09-cv-03560-RMW
               Petitioner - Appellant,

  v.                                             MEMORANDUM *

BOARD OF PRISON TERMS, et al.,

               Respondents - Appellees.



                    Appeal from the United States District Court
                      for the Northern District of California
                    Ronald M. Whyte, District Judge, Presiding

                          Submitted September 27, 2011 **

Before:        SILVERMAN, W. FLETCHER, and MURGUIA, Circuit Judges.

       Former California state prisoner Kailash Chandra Chaudhary appeals pro se

from the district court’s judgment dismissing his 28 U.S.C. § 2254 habeas petition.

We have jurisdiction under 28 U.S.C. § 2253, and we dismiss the appeal as moot.


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Chaudhary contends that his federal due process rights were violated by the

state’s failure to give him credit, against the five-year service requirement under

California Penal Code § 3000.1(b), for the time served between the date that the

Board granted him parole and the date that the state court reversed the Governor’s

decision denying the grant of parole. Chaudhary has now been discharged from

parole. Thus, his appeal is moot. See Calderon v. Moore, 518 U.S. 149, 150

(1996) (per curiam) (“[A]n appeal should . . . be dismissed as moot when, by virtue

of an intervening event, a court of appeals cannot grant any effectual relief

whatever in favor of the appellant[.]”) (internal quotation marks omitted).

      We construe Chaudhary’s additional arguments as a motion to expand the

certificate of appealability. So construed, the motion is denied. See 9th Cir. R. 22-

1(e); Hiivala v. Wood, 195 F.3d 1098, 1104-05 (9th Cir. 1999) (per curiam).

      DISMISSED.




                                           2                                    10-17236